Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Notice of Allowability is responsive to the After Final Consideration Program (AFCP) request, Amendment, and Remarks filed on 07 March 2022.  As directed by the Amendments, claims 1, 10, and 12 have been amended and claim 22 has been canceled.  Claims 1-10 and 12-20 are pending in the application and have been allowed.

Objections to the Specification
The specification was previously objected to for a typographical error in the title of the application.  As noted by the Applicant on page 8 of the Remarks filed on 07 March 2022, this error was previously corrected via amendment on 01 August 2019.  Accordingly, the objection to the specification is withdrawn.

Claim Objections
Claim 1 was previously objected to for a missing space between the words “entries” and “based” in line 2.  This minor typographical error has been corrected by the instant Amendment.  Accordingly, the previous objection to claim 1 is withdrawn.

Claim 12 was previously objected to for a minor typographical error in that the phrase “in a neural network mode” in line 3 should instead read “in a neural network model”, in order to align with the language of the specification and the language of similar limitations in independent claims 1 and 10.  This error remains in the present Amendment and is addressed below in the “Examiner’s Amendment” section.

Claim 22 was previously objected to as being dependent upon a rejected base claim.  The cancellation of claim 22 via the instant Amendment renders this objection moot.  Accordingly, the previous objection to claim 22 is withdrawn.

Claim Interpretation
As noted by the Applicant on pages 7-8 of the Remarks, the previous interpretation of various claim limitations under 35 U.S.C. § 112(f) results in no rejections of or objections to any claims, and requires no action.  The previous interpretation is repeated below without changes.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations in this application which are being interpreted under 35 U.S.C. § 112(f) are:
“an initializing module configured to initialize”, “a training module configured to train”, and “a language processing module configured to perform a language processing task”, all first recited in claim 12.
and
“a class module configured to determine a first set of classes”, first recited in claim 13.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In line 3 of independent Claim 12, the phrase “neural network mode” should instead read “neural network model”.


Reasons for Allowance
The following rationale was first presented regarding dependent claim 22 in the “Allowable Subject Matter” section of the Final Rejection dated 10 January 2022.  Dependent claim 22 has been canceled by the present Amendment and its limitations incorporated into independent claims 1, 10, and 12.  All pending claims are in condition for allowance.

Independent Claim 1 as presently amended recites empirically determining a non-zero value for initializing entries, based on training data in a neural network model, by selecting an arbitrary initial value and training the neural network model for a portion of a set of training data, then comparing predictions of the neural network model to training data held in reserve
As discussed in the previous rejections, the combination of Luan, Bai, and Malon as applied to claim 1 teaches the method of claim 1, save for the newly amended 
However, the combination of Luan, Bai, and Malon as applied to claim 1 does not teach or disclose empirically determining a non-zero value for initializing entries, based on training data in a neural network model
--or--
training the neural network model for a portion of a set of training data, then comparing predictions of the neural network model to training data held in reserve.
	In the initialization method as presently claimed, a non-zero value for initialization is determined empirically by first choosing an arbitrary value as an initialization value, followed by using the resulting initialized matrix of vectors to train a neural network, and then comparing the prediction results of the neural network to a portion of the training data that has been held in reserve.  This method of first selecting a single arbitrary initialization value for non-zero entries in an embedding matrix, training a neural network, and validating its results allows for an “empirical” determination of an appropriate non-zero initialization value as claimed, and this feature was not found during a thorough search of the prior art.

Independent claims 10 and 12 are presently amended to incorporate the same limitations, mutatis mutandis, as discussed above regarding claim 1, and the same rationale as applied to claim 1 applies to claims 10 and 12.  Accordingly, independent claims 1, 10, and 12 are allowable over the prior art.

Claims 2-9 and 13-20 depend from and further limit their respective base claims and are allowable by virtue of their dependence from their respective base claims.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement for Reason of Allowance.”

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126